Citation Nr: 9905577	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-06 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of pneumonia.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cerebrovascular accident.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel
INTRODUCTION

The veteran had active service from August 1978 to October 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 1997 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  There is no competent medical evidence that hypertension 
was present during the veteran's active duty service, or that 
hypertension became manifest to a compensable degree within 
the year after the veteran's separation from service.

2.  There is no competent medical evidence of a nexus between 
the veteran's current hypertension and his military service 
or any incident during such service.

3.  A January 1997 Board decision denied service connection 
for residuals of pneumonia and a cerebrovascular accident.

4.  Evidence received subsequent to the January 1997 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The January 1997 Board decision, which denied claims by 
the veteran for entitlement to service connection for 
residuals of pneumonia and a cerebrovascular accident, is 
final.  38 U.S.C.A. § 7104(c) (West 1991).

3.  The evidence received since the January 1997 Board 
decision, which denied entitlement to service connection for 
residuals of pneumonia and a cerebrovascular accident, is not 
new and material, and the veteran's claim for those benefits 
has not been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.102, 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension

The veteran contends that he suffers from hypertension that 
had its onset during service.

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  See 38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Service incurrence for 
hypertension will be presumed if it becomes manifest to a 
compensable degree within the year after service.  See 
38 U.S.C.A. § 1101, 1137; 38 C.F.R. §§ 3.307, 3.309 (1998).  
Hypertension will be considered a compensable disability (10 
percent evaluation) when the diastolic pressure is 
predominantly 100 or more, or the systolic pressure is 
predominantly 160 or more.  A compensable rating may also be 
assigned for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101.

In reviewing the appeal, the Board must first determine 
whether the veteran has submitted a well-grounded claim as 
required by 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The United States Court of Veterans Appeals (Court) has 
indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  See Savage, 10 
Vet. App. at 498.

The veteran's November 1977 service entrance examination 
reflects a blood pressure reading of 120/80.  During a period 
of hospitalization for oral surgery in January 1979, the 
veteran's blood pressure readings ranged from 124/76 to 
170/105, with the average being 150/100.  On January 15, 
1979, the veteran was referred from oral surgery to the 
internal medicine clinic for evaluation of his blood pressure 
and the provisional diagnosis was chronic hypertension.  On 
January 17, 1979, he was seen in the internal medicine clinic 
and blood pressure readings were 128/94 and 120/94.  The 
examiner assessed borderline hypertension.  The examiner 
stated that he could not make a decision about the veteran's 
condition based on one office visit, and it was noted the 
veteran was to be evaluated again in 2 to 3 weeks..  Other 
blood pressure readings during service include 112/80 on 
January 19, 1979 and 134/90 on February 1, 1979.  A February 
8, 1979, Report of Medical Board reflects that the veteran 
was diagnosed with right posterior mandibular maxillary 
alveolar hyperplasia, right posterior mandibular asymmetry, 
and hypertension.  The report did not state the basis for its 
finding of hypertension.  His blood pressure was 110/70 and 
120/84 on February 14, 1979, with an assessment of labile 
hypertension; 120/70 on April 15, 1979; and 110/60 on April 
23, 1979.  A Report of Medical Board dated in September 24, 
1979 (Reevaluation), continued to reflect diagnoses of 
Maxillary right alveolar hyperplasia and right mandibular 
asymmetry.  However, the veteran was not diagnosed with 
hypertension.  The veteran's September 1979 separation 
examination reflects a blood pressure reading of 118/78.  
There was no diagnosis of hypertension, chronic or otherwise.  

VA medical records reflect that the veteran was diagnosed 
with essential hypertension in January 1994.

In September 1998, a hearing was held before the undersigned 
Board Member at the RO.  The veteran testified that no 
physician had ever told him that he had ever suffered from a 
stroke.  He essentially indicated that he began receiving 
treatment for his hypertension in 1994.  The veteran was 
unable to identify any medical records that might be 
available to indicate his blood pressure was elevated between 
discharge from service and 1994.

The veteran has presented medical evidence indicating that he 
currently suffers from hypertension.  However, the Board 
finds there is no competent medical evidence that he had 
chronic or essential hypertension during service or that he 
had manifestations of chronic hypertension within 1 year 
after separation from service.  Further, he has presented no 
competent evidence of continuity of symptoms of hypertension 
after the few elevated readings in service.  No physician  
has said there is a connection or nexus between the elevated 
blood pressure readings in-service hypertension and the 
currently diagnosed chronic or essential hypertension.  In 
other words, the veteran has not submitted evidence of a well 
grounded claim as required by the Court in Epps.

The Board acknowledges that the February 8, 1979 Medical 
Board did report a diagnosis of hypertension.  Noteworthy is 
that the Medical Board did not say the hypertension was 
chronic.  Most of the blood pressure readings were normal for 
the remainder of service, and none of the medical providers 
indicated a diagnosis of chronic hypertension.  Upon 
reevaluation in September 24, 1979, the Medical Board did not 
indicate that the veteran suffered from hypertension, and 
hypertension was not found at the time of discharge from 
service.  

The veteran claims that his currently diagnosed essential 
hypertension is related to his active duty service.  However, 
the etiology or pathology of a disability or disease is a 
medical question that neither the veteran nor the other lay 
persons are qualified to answer.  "Where the determinative 
issue involves either medical etiology or a medical 
diagnosis, competent medical evidence is required to fulfill 
the well-grounded claim requirement of Section 5107(a); where 
the determinative issue does not require medical expertise, 
lay testimony may suffice by itself."  See Godfrey v. Brown, 
7 Vet. App.  398, 405 (1995).  It is the absence of any 
medical statement concerning the etiology of the veteran's 
hypertension which renders his claim not well-grounded under 
38 U.S.C.A. § 5107(a) (West 1991).

The only evidence presented by the veteran that tends to show 
a connection between his service condition and his 
hypertension are his own statements.  While it is true that 
his statements and testimony could be construed as 
representing evidence of a continuity of symptomatology, 
there is no medical opinion relating his hypertension to that 
symptomatology and, under such circumstances, the claim is 
not well-grounded.  Savage, supra.  Although not dispositive 
of the issue, it appears that the veteran did not receive 
medication or treatment for his hypertension until some 14 
years after service.

The veteran was first diagnosed with essential hypertension 
in 1994.  38 U.S.C.A. § § 1101, 1112 and 1137 (West 1991) 
allow for a presumption of service connection for 
hypertension, which manifests to a degree of ten percent or 
more within one year from the date of separation from 
service.  Because the veteran was discharged in 1979, 
hypertension was not manifested within the presumptive 
period.

In summary, the Board finds that there is no competent 
medical evidence that chronic or essential hypertension was 
present during the veteran's active duty service, or that 
hypertension became manifest to a compensable degree within 
the year after the veteran's separation from service.  There 
is also no competent medical evidence of a nexus between the 
veteran's current hypertension and his military service or 
any incident during such service.  Accordingly, the Board 
concludes that the veteran's claim of entitlement to service 
connection for hypertension is not well grounded.  By this 
decision, the Board is informing the veteran that competent 
medical evidence linking his hypertension to service is 
required to render his claim well-grounded.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995).

II.  New and Material Evidence

The veteran asserts that he has submitted new and material 
evidence which requires the VA to reopen his claims for 
entitlement to service connection for residuals of pneumonia 
and a cerebrovascular accident.

As a preliminary matter, the Board notes that in January 1997 
the Board adjudicated the veteran's claims of entitlement to 
service connection for residuals of pneumonia and a 
cerebrovascular accident.  In its decision, the Board denied 
the veteran's claims on the basis that there was no evidence 
demonstrating residuals of pneumonia related to the veteran's 
service, and also on the basis that there was no evidence 
that the veteran suffered a cerebrovascular accident in 
service.  The January 1997 denial of the appellant's claims 
became final, as outlined in 38 U.S.C.A. § 7104 (West 1991).  
As such, the veteran's claims may only be reopened if new and 
material evidence is submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (1998).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claims can be 
considered.  New evidence will be presumed credible solely 
for the purpose of determining whether the claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

In order to be "material," evidence must be probative as to 
each element which was a specified basis of the prior final 
disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996); Hodge 
v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).

At the time of the January 1997 rating decision, the evidence 
of record included the veteran's service medical records, 
statements from the veteran, and a September 1993 VA 
examination.

Evidence submitted since the appellant's claim was disallowed 
in January 1997 consists of VA records unrelated to pneumonia 
or a cerebrovascular accident.

Also newly of record is the veteran's testimony from his 
September 1998 Board hearing testimony.  He indicated that no 
one had ever told him that he had suffered a stroke.  He also 
stated that he had shortness of breath but no pain in his 
lungs.

The Board acknowledges that the veteran suffered from 
pneumonia during service.  The Board also acknowledges that 
the veteran underwent oral surgery during service.  However, 
with respect to the veteran's statements, it is the province 
of trained health care professionals to enter conclusions 
which require medical opinions as to diagnosis and causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995).  In 
other words, the veteran's lay assertion that he suffers from 
a disability that is related to events during service, alone, 
are insufficient to reopen the claims.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Turning next to the medical records submitted by the veteran, 
the Board is unable to find that they reveal any new 
information pertinent to the veteran's claims.  No medical 
evidence has been submitted which shows that the veteran 
currently suffers from the residuals of pneumonia.  Further, 
no evidence has been submitted demonstrating that the veteran 
had a cerebrovascular accident during service, or that he now 
suffers from any disability attributable to such an accident. 

Based on the foregoing, the Board concludes that the evidence 
submitted subsequent to the January 1997 Board decision is 
not "new and material" as contemplated by 38 C.F.R. § 3.156 
(1998), and provides no basis to reopen the veteran's claims 
for entitlement to service connection for residuals of 
pneumonia or a cerebrovascular accident.  See 38 U.S.C.A. § 
5108 (West 1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).


ORDER

Service connection for essential or chronic hypertension is 
denied.

New and material evidence having not been received, the 
application to reopen the claims for service connection for 
residuals of pneumonia and a cerebrovascular accident is 
denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

- 9 -


